— In a matrimonial action, defendant husband appeals from so much of a judgment of the Supreme Court, Queens County (Miller, J.), dated April 20, 1984, as amended September 11,1984, as awarded sole custody of the parties’ child to plaintiff wife and restricted defendant’s visitation to the custodial residence until the child reaches the age of three and one-half years and further determined that said child’s name was Peter Neo Petras Cleopa and that plaintiff may make application to amend the birth certificate to reflect that name.
Judgment, as amended, affirmed insofar as appealed from, with costs.
As the child was only approximately eight months old at the time of trial, and the parties had separated before the baby’s birth, the trial court did not err in restricting visitation until the child is somewhat older. This was not an appropriate situation for an award of joint custody, given the very young age of the child and the parties’, particularly the father’s, inability to reach agreement upon simple decisions involving the child, such as his name (see, e.g., Braiman v Braiman, 44 NY2d 584, 589-590; Salamone v Salamone, 83 AD2d 778, 779). Finally, the court properly directed that the child’s name on the birth certificate could be amended to Peter Neo Petras Cleopa, which includes both middle names preferred by the father and mother, respectively. Moflen, P. J., Titone, Lazer and Thompson, JJ., concur.